Order entered September 17, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00494-CV

 THE EMPLOYEES’ RETIREMENT FUND OF THE CITY OF DALLAS,
                       Appellant

                                         V.

                       THE CITY OF DALLAS, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-14682

                                     ORDER

      Before the Court is appellee’s September 14, 2020 unopposed second

motion for an extension of time to file its brief on the merits. We GRANT the

motion and extend the time to September 28, 2020. We caution appellee that

further extension requests will be disfavored.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE